Exhibit 10.3



EARTHLINK, INC.



DEFERRED COMPENSATION PLAN FOR DIRECTORS

AND CERTAIN KEY EMPLOYEES

Effective October 23, 2003 and Amended and Restated February 17, 2006 to be
Effective as of January 1, 2005

TABLE OF CONTENTS



Page

ARTICLE I PURPOSE AND EFFECTIVE DATE 1

ARTICLE II DEFINTIONS 1

2.01. Administrative Committee 1

2.02. Affiliate 1

2.03. Award 1

2.04. Beneficiary 1

2.05. Board 2

2.06. Bonus 2

2.07. Change in Control 2

2.08. Code 3

2.09. Common Stock 3

2.10. Company 3

2.11. Deferral Account 3

2.12. Deferral Election 3

2.13. Deferral Period 3

2.14. Deferral Subaccount 3

2.15. Deferred Amount 3

2.16. Delayed Deferral 3

2.17. Deferred Stock Benefit 3

2.18. Director 3

2.19. Director Equity Plan 3

2.20. Director Fees 4

2.21. Eligible Employee 4

2.22. Employee 4

2.23. ERISA 4

2.24. Exchange Act 4

2.25. Fair Market Value 4

2.26. Initial Payment Date 4

2.27. Non-Employee Director 4

2.28. Participant 5

2.29. Participation Agreement 5

2.30. Performance Bonus 5

2.31. Performance Stock Award 5

2.32. Person 6

2.33. Phantom Share Unit 6

2.34. Plan 6

2.35. Plan Year 6

2.36. Separation from Service 6

2.37. Specified Employee 7

2.38. Stock Award 7

2.39. Stock Incentive Plan 8

2.40. 2006 Equity and Cash Incentive Plan 8

2.41. Subsequent Deferral Election 8

2.42. Subsequent Payment Date 8

2.43. Unforeseeable Emergency 8

2.44. Valuation Date 8

ARTICLE III ADMINISTRATION 8

3.01. Administrative Committee; Duties. 8

3.02. Claims Procedure. 9

ARTICLE IV PARTICIPATION 11

4.01. Eligibility. 11

4.02. Deferral Election. 12

4.03. Delayed Deferral. 13

4.04. Contents of Participation Agreement. 13

4.05. Modification or Revocation of Deferral Election. 14

ARTICLE V DEFERRED AMOUNTS 14

5.01. Crediting of Deferred Amounts. 14

5.02. Vesting of Deferral Account. 14

ARTICLE VI MAINTENANCE AND INVESTMENT OF DEFERRAL ACCOUNTS 15

6.01. Maintenance of Deferral Accounts. 15

6.02. Investment Benchmarks. 15

6.03. Valuation of Deferral Accounts. 16

6.04. Statement of Account. 16

ARTICLE VII BENEFITS 16

7.01. Time of Payment of Account. 16

7.02. Subsequent Deferral Elections. 17

7.03. Unforeseeable Emergency. 17

7.04. Specified Employee. 18

7.05. Manner of Payment. 18

7.06. Form of Payment. 18

7.07. Securities Laws. 19

7.08. Withholding of Taxes. 19

ARTICLE VIII BENEFICIARY DESIGNATION 19

8.01. Beneficiary Designation. 19

8.02. No Beneficiary Designation. 20

ARTICLE IX AMENDMENT AND TERMINATION OF PLAN 20

9.01. Amendment. 20

9.02. Company's Right to Terminate. 20

ARTICLE X MISCELLANEOUS 21

10.01. Unfunded Plan. 21

10.02. Nonassignability. 21

10.03. Compliance with Code Section 409A. 21

10.04. Validity and Severability. 21

10.05. Governing Law. 21

10.06. Continued Service. 21

10.07. Underlying Incentive Plans and Programs. 22

10.08. Notices. 22

10.09. Waiver. 22

10.10. Binding Nature. 22



APPENDIX A 24



 

 

 

 

EARTHLINK, INC.

DEFERRED COMPENSATION PLAN FOR DIRECTORS

AND CERTAIN KEY EMPLOYEES


PURPOSE AND EFFECTIVE DATE

The purpose of this EarthLink, Inc. Deferred Compensation Plan for Directors and
Certain Key Employees is to help the Company and its Affiliates attract and
retain experienced and qualified directors and key employees by providing them
with tax-deferred savings opportunities. Directors and certain key employees
will have the opportunity to elect to defer the receipt of certain cash and
stock compensation and to have these Deferred Amounts generally treated as if
they were invested in Common Stock. The Plan was effective October 23, 2003 and
has been amended and restated effective as of January 1, 2005 to bring the Plan
into compliance with Section 409A of the Code. All amounts deferred under the
Plan are subject to the provisions of the Plan as amended, including amounts
which were deferred prior to the January 1, 2005 effective date of Section 409A
of the Code. The Plan is unfunded and intended to be a "top-hat" plan within the
meaning of Department of Labor Regulation Section 2520.104-23. The Company
maintains the Plan primarily for the purpose of providing deferred compensation
for directors and a select group of management or highly-compensated employees.


DEFINITIONS

For purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:

Administrative Committee

means the Administrative Committee of the Board, if the Board appoints one and
assigns it the responsibility to administer the Plan, or the Board itself if no
such Administrative Committee is appointed to administer the Plan. If the Board
appoints an Administrative Committee to administer the Plan, such Administrative
Committee shall consist of three or more "non-employee directors" within the
meaning of Rule 16b-3 under the Exchange Act.

Affiliate

means any entity with whom the Company would be considered a single employer
under Sections 414(b) or 414(c) of the Code.

Award

means, with respect to a Director, Director Fees, Stock Awards and Performance
Stock Awards to the extent eligible for deferral under the Plan and, with
respect to an Eligible Employee, Bonuses, Performance Bonuses, Stock Awards and
Performance Stock Awards to the extent eligible for deferral under the Plan.

Beneficiary

means the person, persons or entity the Participant designates pursuant to
Article VIII to receive any benefits payable under the Plan after the
Participant's death.

Board

means the Board of Directors of the Company.

Bonus

means any cash award, bonus or other incentive payment, other than salary,
awarded to an Eligible Employee pursuant to an employment agreement or any
incentive compensation plan, policy or program of the Company or an Affiliate
that may be offered from time to time, and which has been designated by the
Administrative Committee as eligible for deferral under the Plan.
Notwithstanding the foregoing, Bonus shall not mean any Performance Bonus.

Change in Control

of the Company means the occurrence of any of the following: (i) any one Person,
or more than one Person acting as a group, acquires ownership of stock of the
Company that, together with stock held by such Person or group, constitutes more
than 50 percent of the total fair market value or total voting power of the
stock of the Company, provided, that if any one person or more than one person
acting as a group is considered to own more than 50 percent of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same person or persons is not considered to cause a
Change in Control, (ii) a majority of members of the Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board prior to the date of the appointment
or election or (iii) any one Person, or more than one Person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Person or Persons) assets from the Company that
have a total gross fair market value (determined without regard to any
liabilities associated with such assets) equal to or more than substantially all
of the total gross fair market value of all of the assets of the Company
(determined without regard to any liabilities associated with such assets)
immediately prior to such acquisition or acquisitions, without regard to assets
transferred to: (a) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock, (b) an entity, 50
percent or more of the total value or voting power of which is owned directly or
indirectly, by the Company immediately after the transfer, (c) a Person, or more
than one Person acting as a group, that owns, directly or indirectly, 50 percent
or more of the total value or voting power of all the outstanding stock of the
Company immediately after the transfer or (d) an entity, at least 50 percent of
the total value or voting power of which is owned, directly or indirectly, by a
Person, or more than one Person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company immediately after the transfer. For purposes of
this Section, Persons will not be considered to be acting as a group solely
because they purchase or own stock of the Company at the same time or as a
result of the same public offering. However, Persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. If a Change in Control occurs on account of a series of
transactions, the Change in Control is considered to occur on the date of the
last of such transactions. A Change in Control will not be deemed to have
occurred if accumulation of more than 50 percent of the voting power of the
Company results from any acquisition of Common Stock by the Company or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Affiliate.

Code

means the Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder.

Common Stock

means the voting common stock, $.01 par value per share, of the Company.

Company

means EarthLink, Inc., a Delaware corporation, and any successor thereto.

Deferral Account

means the bookkeeping account maintained on the books of the Company for each
Participant pursuant to Article VI to record the Participant's Deferred Amounts.
A Deferral Account may consist of two or more Deferral Subaccounts.

Deferral Election

means, with respect to a Director, an election to defer the receipt of Director
Fees, Stock Awards, or Performance Stock Awards and, with respect to an Eligible
Employee, an election to defer the receipt of Bonuses, Performance Bonuses,
Stock Awards or Performance Stock Awards. A Deferral Election is made by filing
a Participation Agreement with the Administrative Committee on or before the
times specified in the Plan.

Deferral Period

means the period after which payment of a Participant's Deferral Account or
Deferral Subaccount, as applicable, is to be made or commence.

Deferral Subaccount

means a separate subaccount within a Participant's Deferral Account maintained
on the books of the Company pursuant to Article VI.

Deferred Amount

means, with respect to a Director, the amount of the Participant's Director
Fees, Stock Awards, or Performance Stock Awards that are deferred under
Article IV and credited to the Director's Deferral Account pursuant to Article V
and, with respect to an Eligible Employee, the amount of the Participant's
Bonuses, Performance Bonuses, Stock Awards or Performance Stock Awards that are
deferred under Article IV and credited to the Eligible Employee's Deferral
Account pursuant to Article V.

Delayed Deferral

has the meaning given in Section 4.03.

Deferred Stock Benefit

means the Stock Award or Performance Stock Award that the Participant elects to
defer under the Plan that must be distributed or paid in shares of Common Stock.
A Deferred Stock Benefit will be paid pursuant to the terms of this Plan and at
such time or times as are set forth herein notwithstanding the terms of any
Stock Award or Performance Stock Award with respect to which the receipt of
Common Stock was deferred.

Director

means a member of the Board.

Director Equity Plan

means the EarthLink, Inc. Equity Plan for Non-Employee Directors.

Director Fees

means the cash fees, including but not limited to any retainer fees, meeting
fees and chairman fees, the Company pays to or for the benefit of a Participant
for services rendered as a member of the Board.

Eligible Employee

means any key Employee of the Company or any Affiliate whom the Administrative
Committee (i) determines to be in a select group of management or highly
compensated employees of the Company and its Affiliates within the meaning of
Section 401(a)(1) of ERISA and (ii) designates as eligible to participate in
this Plan.

Employee

means any person whom the Company or any Affiliate employs under the rules of
Section 3401(c) of the Code.

ERISA

means the Employee Retirement Income Security Act of 1974, as amended, and any
regulations promulgated thereunder.

Exchange Act

means the Securities Exchange Act of 1934, including amendments thereto, or
successor statutes of similar intent.

Fair Market Value

means, on any given date, the fair market value as the Administrative Committee,
in its discretion, shall determine. The Fair Market Value with respect to shares
of Common Stock generally will mean the Fair Market Value of a share of Common
Stock as reported as the closing price of a share of Common Stock on the stock
exchange on which it is traded on such date, or if the shares of Common Stock
are not traded on such stock exchange on such date, then on the next preceding
date that the shares of Common Stock were traded on such stock exchange, as
reported by such source as the Administrative Committee shall select. The Fair
Market Value that the Administrative Committee determines shall be final,
binding and conclusive on the Company, Participants and Beneficiaries.

Initial Payment Date

means, with respect to a Director, the date the Director attains the age the
Director specifies in the applicable Participation Agreement as the initial date
for payment of the Director's Deferral Account and, in the case of a Director or
an Eligible Employee, Initial Payment Date shall have the meaning specified in
Section 4.03 in reference to Delayed Deferrals.

Non-Employee Director

means a Director of the Company who is not an officer or employee of the Company
or any of its Affiliates and who was not elected or appointed to the Board
pursuant to voting rights or other similar authority granted to the holders of
any preferred stock or similar equity securities of the Company, which voting
rights or similar authority are exclusive or any voting rights or other similar
authority granted to any class or classes of any common stock of the Company
that generally has the voting power under ordinary circumstances to elect at
least a majority of the Board. A "Non-Employee Director" may include a Director
of the Company who serves as a consultant to the Company and who otherwise meets
the foregoing requirements.

Participant

means any Director or Eligible Employee who is eligible to participate in the
Plan and elects to participate by filing a Participation Agreement as provided
in Article IV.

Participation Agreement

means a written agreement filed in accordance with Article IV pursuant to which
a Director elects to defer Director Fees, Stock Awards, or Performance Stock
Awards or an Eligible Employee elects to defer Bonuses, Performance Bonuses,
Stock Awards or Performance Stock Awards. The Participation Agreement shall be
on a form prescribed by the Administrative Committee and shall include any
amendments, attachments or appendices as the Administrative Committee may
designate.

Performance Bonus

means compensation that otherwise satisfies the definition of a Bonus and (i)
the payment of which is provided for services performed continuously over a
period of at least 12 consecutive months, (ii) the payment of which or the
amount of which is contingent on the satisfaction of subjective performance
goals based on individual, Company, Affiliate or business unit performance,
provided that the Participant performs services for the applicable Company,
Affiliate or business unit, (iii) where the determination of whether the
performance goals have been satisfied is not made by the Participant or a family
member of such Participant (as defined in Code Section 267(c)(4) applied as if
the family of an individual includes the spouse of any member of the family), or
by a person under the supervision of the Participant or such a family member or
by a person whose compensation is controlled in whole or in part by the
Participant or such a family member, (iv) where both at the time of the
establishment of the performance goals and at the time of any election to defer
payment of the compensation, the performance goals are not substantially certain
to be met, (v) where the performance goals are established in writing by not
later than 90 days after the commencement of the period of service to which the
criteria relates, (vi) does not include the portion of any amount that would be
paid regardless of performance and (vii) where the payment has been designated
by the Administrative Committee as eligible for deferral under the Plan. This
definition is intended to comply with the performance-based compensation rules
of Section 409A(a)(4)(B)(iii) of the Code and shall be interpreted accordingly.

Performance Stock Award

means compensation that otherwise satisfies the definition of Stock Award and
(i) the payment of which is provided for services performed continuously over a
period of at least 12 consecutive months, (ii) the payment of which or the
amount of which is contingent on the satisfaction of subjective performance
goals based on individual, Company, Affiliate or business unit performance,
provided that the Participant performs services for the applicable Company,
Affiliate or business unit, (iii) where the determination of whether the
performance goals have been satisfied is not made by the Participant or a family
member of such Participant (as defined in Code Section 267(c)(4) applied as if
the family of an individual includes the spouse of any member of the family), or
by a person under the supervision of the Participant or such a family member or
by a person whose compensation is controlled in whole or in part by the
Participant or such a family member, (iv) where both at the time of the
establishment of the performance goals and at the time of any election to defer
payment of the compensation, the performance goals are not substantially certain
to be met, (v) where the performance goals are established in writing by not
later than 90 days after the commencement of the period of service to which the
criteria relates, (vi) does not include the portion of any amount that would be
paid regardless of performance and (vii) where the payment has been designated
by the Administrative Committee as eligible for deferral under the Plan. This
definition is intended to comply with the performance-based compensation rules
of Section 409A(a)(4)(B)(iii) of the Code and shall be interpreted accordingly.

Person

means any corporation, individual, partnership, limited liability company, joint
venture, incorporated or unincorporated association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof or any other entity of any kind. Person does not include the
Company or any Affiliate.

Phantom Share Unit

means a unit of deemed investment in a share of Common Stock as provided in
Article VI.

Plan

means this EarthLink, Inc. Deferred Compensation Plan for Directors and Certain
Key Employees in its present form and as amended hereafter.

Plan Year

means initially from October 23, 2003 through December 31, 2003 and, thereafter,
Plan Year means each twelve-month period beginning January 1 and ending the
following December 31.

Separation from Service

means the termination of the Participant's employment and service with the
Company and all Affiliates. An Eligible Employee will not be considered as
having had a Separation from Service if (i) the Eligible Employee continues to
provide services to the Company or any Affiliate as an employee at an annual
rate that is at least equal to 20 percent of the services rendered, on average,
during the immediately preceding three full calendar years of employment (or, if
employed less than three years, such lesser period) and the annual remuneration
for such services is at least equal to 20 percent of the average annual
remuneration earned during the final three full calendar years of employment (or
if less, such lesser period), (ii) the Eligible Employee continues to provide
services to the Company or any Affiliate in a capacity other than as an employee
and such services are provided at an annual rate that is 50 percent or more of
the services rendered, on average, during the immediately preceding three full
calendar years of employment (or, if employed less than three years, such lesser
period) and the annual remuneration for such services is 50 percent or more of
the annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period) or (iii) the Eligible Employee is
on military leave, sick leave or other bona fide leave of absence (such as
temporary employment by the government) so long as the period of such leave does
not exceed six months, or if longer, so long as the individual's right to
reemployment with the Company or any Affiliate is provided either by statute or
by contract. If the period of leave (i) ends or (ii) exceeds six months and the
Eligible Employee's right to reemployment is not provided either by statute or
by contract, the Separation from Service will be deemed to occur on the first
date immediately following such six-month period if not reemployed by the
Company or any Affiliate before such time and eligibility for payments and
benefits hereunder will be determined as of that time. For purposes of this
Section, annual rate of providing services shall be determined based upon the
measurement used to determine the Eligible Employee's base compensation. A
Director will not be considered to have had a Separation from Service if (i) the
Director does not have a complete termination of service and employment with the
Company and its Affiliates or (ii) the Company or any Affiliate anticipates a
renewal of the Director's membership on the Board or the relationship of the
Director becoming an employee or other independent contractor.

Specified Employee

means an Eligible Employee or Director who is (i) an officer of the Company or
an Affiliate having annual compensation greater than $135,000 (with certain
adjustments for inflation after 2005), (ii) a five-percent owner of the Company
or (iii) a one-percent owner of the Company having annual compensation greater
than $150,000. For purposes of this Section, no more than 50 employees (or, if
lesser, the greater of three or 10 percent of the employees) shall be treated as
officers. Eligible Employees and Directors who (i) normally work less than 17
1/2 hours per week, (ii) normally work not more than 6 months during any year,
(iii) have not attained age 21 or (iv) are included in a unit of employees
covered by an agreement which the Secretary of Labor finds to be a collective
bargaining agreement between employee representatives and the Company or an
Affiliate (except as otherwise provided in the Code) shall be excluded for
purposes of determining the number of officers. For purposes of this Section,
the term "five-percent owner" ("one-percent owner") means any person who owns
more than five percent (one percent) of the outstanding stock of the Company or
stock possessing more than five percent (one percent) of the total combined
voting power of all stock of the Company. For purposes of determining ownership,
the attribution rules of Section 318 of the Code shall be applied by
substituting "five percent" for "50 percent" in Section 318(a)(2) and the rules
of Sections 414(b), 414(c) and 414(m) of the Code shall not apply. For purposes
of this Section, the term "compensation" has the meaning given such term by
Section 414(q)(4) of the Code. The determination of whether an Eligible Employee
or Director is a Specified Employee will be based on a December 31
identification date such that if the Eligible Employee or Director satisfies the
above definition of Specified Employee at any time during the 12-month period
ending on December 31, he or she will be treated as a Specified Employee if he
or she has a Separation from Service during the 12-month period beginning on the
first day of the fourth month following the identification date. This definition
is intended to comply with the "specified employee" rules of Section
409A(a)(2)(B)(i) of the Code and shall be interpreted accordingly.

Stock Award

means an Award (as defined in the applicable plan pursuant to which it was
granted) that is or will become payable in Common Stock issued pursuant to the
Director Equity Plan, Stock Incentive Plan, the 2006 Equity and Cash Incentive
Plan or another of the Company's stock or equity incentive plans, including but
not limited to nonqualified stock options, incentive stock options, restricted
stock, stock appreciation rights, restricted stock units, performance shares or
other types of awards, provided the terms of such Award permit its deferral;
provided, further, that Stock Awards do not include any equity-based
compensation whose exemption from Section 409A of the Code is designed to be
contingent upon the compensation not having any feature for deferral.
Notwithstanding the foregoing, Stock Award shall not mean a Performance Stock
Award. Whenever the term "Stock Award" is used in this Plan, it shall refer to
any Stock Award of a Participant that the Participant received with respect to
the Participant's particular status, whether as a Director or an Eligible
Employee.

Stock Incentive Plan

means the EarthLink, Inc. Stock Incentive Plan.

2006 Equity and Cash Incentive Plan

means the EarthLink, Inc. 2006 Equity and Cash Incentive Plan.

Subsequent Deferral Election

has the meaning given in Section 7.02.

Subsequent Payment Date

has the meaning given in Section 7.02.

Unforeseeable Emergency

means severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant's spouse, or a dependent of the
Participant, loss of the Participant's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

Valuation Date

means the last business day of each calendar month and such other dates as the
Administrative Committee in its sole discretion may determine.


ADMINISTRATION

Administrative Committee; Duties.

The Administrative Committee shall administer the Plan. A majority of the
Members of the Administrative Committee shall constitute a quorum for the
transaction of business. All resolutions or other actions of the Administrative
Committee shall be by a vote of a majority of its Members present at any meeting
or without a meeting by an instrument in writing that a majority of its Members
sign. Members of the Administrative Committee may participate in a meeting by
means of a telephone or similar communications equipment that enables all
persons participating in the meeting to hear each other, and such participation
in a meeting shall constitute presence in person at the meeting for purposes of
this Plan. The Administrative Committee may designate one of its Members as a
chairperson and may retain and supervise providers and professionals to perform
any or all of the duties delegated to it hereunder.

The Administrative Committee shall have all powers necessary to administer this
Plan (not inconsistent with the terms of the Plan), including discretionary
authority to determine eligibility for benefits, to decide claims under the
terms of this Plan and to interpret the Plan. In particular, the Administrative
Committee shall be responsible for determining issues relating to eligibility,
investment benchmarks, if more than one, Deferral Account balances, crediting of
Deferred Amounts and hypothetical earnings and debiting of hypothetical losses,
administration and oversight of distributions, deferral elections and any other
duties concerning the day-to-day operation of this Plan. The Administrative
Committee from time to time may establish or amend rules for the administration
of this Plan. All rules, interpretations and decisions of the Administrative
Committee shall be conclusive and binding on the Company, Participants and
Beneficiaries.

Neither the Administrative Committee nor any Member of the Administrative
Committee shall be liable for any act taken or not taken hereunder or for any
act taken or not taken by any other Member or by any agent to whom duties in
connection with the administration of this Plan have been delegated or for
anything done or omitted to be done in connection with this Plan. The
Administrative Committee shall keep records of all of its respective proceedings
and the Administrative Committee shall keep records of all payments made to
Participants or Beneficiaries and for expenses or otherwise.

Each person who is or shall have been a Member of the Administrative Committee
or any delegate of the Administrative Committee shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by such person in connection
with or resulting from any claim, action, suit, or proceeding to which such
person may be a party or in which such person may be involved by reason of any
action taken or not taken under the Plan and against and from any and all
amounts paid by such person in settlement thereof, with the Company's approval,
or paid by such person in satisfaction of any judgment in any such action, suit,
or proceeding provided such person shall give the Company an opportunity, at its
own expense, to handle and defend the same before such person undertakes to
handle and defend it on his own behalf. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled under the Company's Certificate of Incorporation or
Bylaws, as a matter of law or otherwise, or under any other power that the
Company may have to indemnify such person or hold him harmless.

Notwithstanding any other provision of this Plan, to the extent the
Administrative Committee is exercising its discretion in connection with the
Plan, the Administrative Committee shall act without any individual member of
the Administrative Committee to whom the specific action relates.

The Company shall pay any expenses the Company or the Administrative Committee
incurs in connection with administration of this Plan.

Claims Procedure.

Participants do not need to complete a claim for benefits to obtain benefits
under the Plan. However, Participants who dispute the amount of, or their
entitlement to, Plan benefits must file a claim with the Administrative
Committee to obtain Plan benefits. Any claim by a Participant who disputes the
amount of, or his or her entitlement to, Plan benefits must be filed in writing
within ninety (90) days of the event that the Participant is asserting
constitutes an entitlement to such Plan benefits. Failure by the Participant to
submit such claim within the ninety (90)-day period shall bar the Participant
from any claim for benefits under the Plan as a result of the occurrence of such
event.

Claims for benefits shall be filed in writing with the Administrative Committee.
Written notice of the decision on such claim shall be furnished to the claimant
within ninety (90) days of receipt of such claim unless special circumstances
require an extension of time for processing the claim. If the Administrative
Committee needs an extension of time to process a claim, written notice will be
delivered to the claimant before the end of the initial ninety (90)-day period.
The notice of extension will include a statement of the special circumstances
requiring an extension of time and the date by which the Administrative
Committee expects to render its final decision. However, that extension may not
exceed ninety (90) days after the end of the initial period. If the
Administrative Committee rejects a claim for failure to furnish necessary
material or information, the written notice to the claimant will explain what
more is needed and why, and will tell the claimant that the claimant may refile
a proper claim.

The Administrative Committee shall provide payment for the claim only if the
Administrative Committee determines, in its sole discretion, that the claimant
is entitled to the claimed benefit.

If any part of a claim for benefits under this Plan is denied, the
Administrative Committee will provide the claimant with a written notice stating
(i) the specific reason or reasons for the denial; (ii) the specific reference
to pertinent Plan provisions on which the denial was based; (iii) a description
of any additional material or information necessary for the claimant to perfect
the claim and an explanation of why such material or information is necessary;
and (iv) appropriate information as to the steps to be taken if the claimant
wishes to submit a claim for review, including a statement of the claimant's
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.

The full value of any payment made according to the Plan satisfies that much of
the claim and all related claims under the Plan.

If a claim is denied, the claimant may appeal the denial by delivering a written
notice to the Administrative Committee specifying the reasons for the appeal.
That notice must be delivered within sixty (60) days after receiving the notice
of denial. The claimant may submit written comments, documents, records and
other information relating to the claimant's claim for benefits. The claimant
will be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the
claimant's claim for benefits. The Administrative Committee's review will take
into account all such written comments, documents, records and other information
the claimant submits relating to the claim, without regard to whether such
information was submitted or considered initially.

The Administrative Committee will advise the claimant in writing of the final
determination after review. The decision on review will be written in a manner
calculated to be understood by the claimant, and it will include specific
reasons for the decision and specific references to the pertinent provisions of
the Plan or related documents on which the decision is based. Such written
notification also will include a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claimant's claim
for benefits, the claimant's right to obtain the information about such
procedures and a statement of the claimant's right to bring a civil action under
Section 502(a) of ERISA following a denial on review. The written decision will
be rendered within sixty (60) days after the request for review is received,
unless special circumstances require an extension of time for processing. If an
extension is necessary the Administrative Committee will furnish written notice
of the extension to the claimant before the end of the 60-day period and
indicate the special circumstances requiring the extension of time. The
extension notice will indicate the date by which the Administrative Committee
expects to render a decision. The decision will then be rendered as soon as
possible, but no later than one hundred twenty (120) days after receipt of the
request for review.

If the Administrative Committee holds regularly scheduled meetings at least
quarterly, the time periods for rendering the written decision described in the
preceding paragraph shall not apply and the Administrative Committee shall
instead make a benefit determination no later than the date of the meeting of
the Administrative Committee that immediately follows the Plan's receipt of a
request for review, unless the request for review is filed within 30 days
preceding the date of such meeting. In such case, a benefit determination may be
made by no later than the date of the second meeting following the Plan's
receipt of the request for review. If special circumstances require a further
extension of time for processing, a benefit determination will be rendered no
later than the third meeting of the Administrative Committee following the
Plan's receipt of the request for review. If such an extension of time for
review is required because of special circumstances, the Administrative
Committee will provide the claimant with written notice of the extension,
describing the special circumstances and the date as of which the benefit
determination will be made, prior to the commencement of the extension. The
Administrative Committee will notify the claimant of the benefit determination
as soon as possible, but not later than five days after the benefit
determination is made.

In no event shall a Participant or other claimant be entitled to challenge a
decision of the Administrative Committee in court or in any other administrative
proceeding unless and until these claim review and appeal procedures have been
complied with and exhausted. The claimant shall have ninety (90) days from the
date of receipt of the Administrative Committee's decision on review in which to
file suit regarding a claim for benefits under the Plan. If suit is not filed
within such 90-day period, it shall be forever barred. The decisions made
hereunder shall be final and binding on Participants and any other party.


PARTICIPATION

Eligibility.

Participation in the Plan is limited to Directors and Eligible Employees. Any
such Director or Eligible Employee who files a Participation Agreement in
accordance with Section 4.02 may participate in the Plan as set forth herein. In
the event that a Director ceases to be a Director or an Eligible Employee ceases
to be an Eligible Employee, his or her Deferral Elections with respect to the
Participant's status for which the Separation from Service has occurred shall be
suspended until such time as he or she shall be re-elected as a Director or
re-employed as an Eligible Employee; provided, however, that any such Deferral
Elections shall remain effective for any subject Awards with respect to which
the Director or Eligible Employee has rendered any service. Upon any such
re-election or re-employment, such Director or Eligible Employee may again
participate in the Plan pursuant to the terms hereof, but any distributions
still to be made under prior Participation Agreements shall continue pursuant to
the terms of the Plan.

Deferral Election.

Except as otherwise provided in this Section 4.02 or Section 4.03, a Director or
Eligible Employee who desires to participate in the Plan must file a
Participation Agreement with the Administrative Committee on or before the times
set forth herein. A Deferral Election with respect to retainer fees and meeting
fees shall be effective for a Plan Year if the Director files a Participation
Agreement with the Administrative Committee by December 1 of the Plan Year
immediately preceding the Plan Year (a) for which the retainer fees are to be
paid for retainer fees and (b) in which the meetings are to be held for meeting
fees. A Deferral Election with respect to Bonuses shall be effective if the
Eligible Employee files a Participation Agreement with the Administrative
Committee by December 1 of the Plan Year immediately preceding the first Plan
Year during which services are to be performed to earn the Bonus. Except as
described below, a Deferral Election with respect to Stock Awards shall be
effective for a Plan Year if the Director or Eligible Employee files a
Participation Agreement with the Administrative Committee by December 1 of the
Plan Year immediately preceding the Plan Year in which the Stock Award will be
granted to the Director or Eligible Employee. A Participation Agreement shall
remain in effect until the earlier of (a) the termination of the Plan; (b) the
date of the Participant's Separation from Service; or (c) the date the
Participation Agreement is modified or revoked in accordance with Section 4.05.

Notwithstanding the foregoing, in the first year in which a Director or Eligible
Employee becomes eligible to participate in the Plan, provided the Director or
Eligible Employee has not previously become eligible to participate in any other
plan or arrangement of the Company or any Affiliate that is treated as an
account balance plan as defined in Treasury Regulation Section
31.3121(v)(2)-1(c)(1)(ii)(A) (other than certain separation pay arrangements),
the Director or Eligible Employee shall be able to make a Deferral Election for
Awards earned for services performed subsequent to the Deferral Election if he
or she files a Participation Agreement with the Administrative Committee as
described herein within 30 days of the date he or she becomes eligible to
participate in the Plan and in no event later than five (5) days prior to the
date he or she will begin participation in the Plan.

Additionally, for certain mid-year Awards, if a Participant acquires a legally
binding right to receive an Award that is subject to a substantial risk of
forfeiture requiring the Participant's continued service for a period of at
least 12 months from the date the Participant acquires the legally binding
right, the Participant may make a Deferral Election for such Award on or before
the 30th day after the Participant obtains the right to the Award, provided that
the Deferral Election is made at least 12 months in advance of the earliest date
at which the substantial risk of forfeiture could lapse. A Participation
Agreement to defer such an Award shall only apply to the specified Award.

Notwithstanding the foregoing, a Deferral Election with respect to a Performance
Bonus or Performance Stock Award shall be effective if the Director or Eligible
Employee files a Participation Agreement with the Administrative Committee more
than six months in advance of the end of the service period on which such
Performance Bonus or Performance Stock Award is based. A Participation Agreement
to defer payment of a Performance Bonus or Performance Stock Award shall only
apply to the specified Performance Bonus or Performance Stock Award.

The Administrative Committee may reject any Participation Agreement and the
Administrative Committee is not required to state a reason for any rejection,
provided that the rejection is made prior to the date when such Participation
Agreement would otherwise have been required to be filed pursuant to this
Section 4.02. However, the Administrative Committee's rejections must be made on
a uniform basis with respect to similarly-situated Participants. If the
Administrative Committee rejects a Participation Agreement, the Participant must
be paid the amounts he or she would have been entitled to receive and such
payment must be paid to the Participant at the time he or she would have
received the payment had no Participation Agreement been filed. The
Administrative Committee may reject or modify any Participation Agreement and
the form of any distribution thereunder at any time to the extent necessary to
comply with this Plan, the federal or state securities laws or regulations or
the provisions of Section 409A of the Code.

The Administrative Committee in its sole discretion may establish the types of
Awards that may be deferred and minimum and maximum limits on the amount of any
Awards that may be deferred for a Plan Year.

Delayed Deferral.

If a Participant does not make a Deferral Election by the time required in
Section 4.02 and the Participant desires to defer an Award that (i) is subject
to a substantial risk of forfeiture, (ii) in the absence of a Deferral Election
would be paid by the 15th day of the third month following the end of the first
taxable year in which payment of the Award is no longer subject to a substantial
risk of forfeiture, then the Participant may make a Delayed Deferral in
accordance with the Subsequent Deferral Rules of Section 7.02 applied as if the
date the Award would be paid, in absence of the Delayed Deferral, were the
Initial Payment Date.

Contents of Participation Agreement.

Subject to Article VII and as the Administrative Committee in its sole
discretion shall establish, each Director or Eligible Employee shall specify in
his or her Participation Agreement: (a) the amount and type of Awards that are
to be deferred under the Plan for the Plan Year for which the Participation
Agreement is effective, expressed as either a dollar amount, a percentage of the
applicable Award or a number of shares of Common Stock, (b) that he or she
agrees that the period after which payment of the Deferred Amount is to be made
or commence shall be, for a Director, the period ending upon the Separation from
Service of the Director or, if earlier and the Director so elects in the
Participation Agreement, the Director's Initial Payment Date, and, for an
Eligible Employee, the period ending upon the Separation from Service of the
Eligible Employee, or, if earlier and the Director or Eligible Employee so
elects in the Participation Agreement, the date of a Change in Control of the
Company and (c) the form in which payments are to be made, which shall be at the
election of the Director or Eligible Employee, either a lump sum or annual
installments over five or 10 years, except that in the event any payment is made
on the date of a Change in Control of the Company, payment shall be made in a
lump sum. The Participation Agreement may be in any form, including electronic
form, that the Administrative Committee designates and shall include such other
provisions as the Administrative Committee deems appropriate. Notwithstanding
any other provision of this Plan, no Deferral Election shall be made with an
Initial Payment Date which falls prior to (i) six months after the date on which
the Award would otherwise have been paid or (ii) the end of the Plan Year in
which the Award would otherwise have been paid.

Modification or Revocation of Deferral Election.

Except as provided in Sections 7.02 and 7.03, a Participant may only modify or
revoke his Participation Agreement prior to the date on which the Participation
Agreement is required to have been filed pursuant to Section 4.02. A
Participation Agreement shall be effective on the last day the Deferral Election
may be made. Any writing signed by a Director or Eligible Employee expressing
intention to revoke his or her Participation Agreement and delivered to the
Administrative Committee on or before the times required for an effective
revocation will constitute a valid revocation of his or her Participation
Agreement. All Deferral Elections by the Participant will be automatically
revoked if (i) the Participant receives early payment of all or part of the
balance of his or her Deferral Account as a result of an Unforeseeable Emergency
in accordance with Section 7.03 or (ii) such a revocation is required for the
Participant to obtain a hardship distribution under a qualified plan of the
Company or an Affiliate pursuant to Code Section 1.401(k)-1(d)(3). Under no
circumstances may a Participation Agreement be made, modified or revoked
retroactively nor may any Initial Payment Date or Subsequent Payment Date be
shortened or reduced other than as set forth in this Plan.


DEFERRED AMOUNTS

Crediting of Deferred Amounts.

The Administrative Committee shall credit the Deferred Amount of a Participant
with respect to each Plan Year to the Participant's Deferral Account as and when
such Deferred Amount would otherwise have been paid to the Participant,
regardless of whether such Deferred Amount previously was earned or the
Participant previously became entitled to such Deferred Amount.

Vesting of Deferral Account.

A Participant shall be 100 Percent vested in his Deferral Account at all times.


MAINTENANCE AND INVESTMENT OF DEFERRAL ACCOUNTS

Maintenance of Deferral Accounts.

A separate Deferral Account shall be maintained for each Participant. Deferral
Subaccounts shall be maintained in a Participant's Deferral Account as necessary
to reflect separate Deferral Elections with different Initial Payment Dates,
Subsequent Deferral Elections or times or forms of payment. A Participant's
Deferral Account shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to the Participant pursuant to this
Plan, and it shall not constitute or be treated as a trust fund or segregated
account of any kind.

Investment Benchmarks.

The investment benchmark for Deferral Accounts will be the Company Common Stock
fund. The Company Common Stock fund shall consist of deemed investments in
shares of Common Stock of the Company. Deferred Amounts that are deemed to be
invested in the Company Common Stock fund shall be converted into Phantom Share
Units based upon the Fair Market Value of the Common Stock as of the date(s) the
Deferred Amounts are to be credited to the Deferral Account. As set forth in
Article V above, Deferred Amounts are credited to a Participant's Deferral
Account as of the date such Deferred Amount otherwise would have been paid to
the Participant, whether in cash or Common Stock, regardless of whether the
Participant previously earned such amount or otherwise became entitled to it.
Each Deferral Account shall be credited, as of each Valuation Date, with
additional Phantom Share Units of Common Stock with respect to cash dividends
paid on the Common Stock with record dates during the period beginning on the
date after the most recent Valuation Date and ending on such Valuation Date.

Notwithstanding any other provision of the Plan or any subsequent changes
hereto, any Deferred Amount that is a Deferred Stock Benefit may be invested
only in the Company Common Stock fund and distributed in shares of Common Stock.
Earnings and losses will be credited to or debited from a Participant's Deferral
Account as if such Deferral Account were invested in such Company Common Stock
fund. Such earnings and losses shall begin to accrue as of the date the
Participant's Deferred Amounts are credited to his Deferral Account.

When any distribution of all or a portion of any Deferral Account or Deferral
Subaccount is to be made in shares of Common Stock of the Company, the balance
in such Deferral Account or Deferral Subaccount, as applicable, shall be
determined by dividing the Fair Market Value of one share of Common Stock on the
most recent Valuation Date preceding the date of such reallocation or
distribution into the number of Phantom Share Units to be reallocated or
distributed. Upon a distribution, such amounts deemed to be invested in the
Company Common Stock fund shall be distributed in the form of shares of Common
Stock equal to the same number of shares of Common Stock into which such amounts
were deemed to be invested. All other amounts shall be distributed in cash equal
to the Fair Market Value of the shares of Common Stock that would have been
distributed had the distribution been made in shares of Common Stock. In the
event of a stock dividend, split-up or combination of the Common Stock, merger,
consolidation, reorganization, recapitalization or other change in the corporate
structure or capitalization effecting the Common Stock, such that the
Administrative Committee determines that an adjustment is appropriate in order
to prevent the dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Administrative Committee
shall make appropriate adjustments to the number of deemed shares of Common
Stock and Phantom Share Units credited to any Deferral Account or Deferral
Subaccount, as applicable. The determination of the Administrative Committee as
to such adjustments, if any, shall be conclusive and binding on the Company,
Participants and Beneficiaries.

All shares of Common Stock to be issued under the Plan shall be delivered from
shares of Common Stock available for issuance under Deferred Stock Benefits
under (i) the Director Equity Plan with respect to Deferral Accounts of
Non-Employee Directors, (ii) the Stock Incentive Plan or the 2006 Equity and
Cash Incentive Plan with respect to Deferral Accounts of Directors who do not
qualify as Non-Employee Directors and Deferral Accounts of Eligible Employees
and (iii) any other equity plan, with respect to which shares of Common Stock
are made available for purposes of the Plan.

Valuation of Deferral Accounts.

The Administrative Committee shall determine the balance of each Deferral
Account as of each Valuation Date by adjusting the balance of such Deferral
Account as of the immediately preceding Valuation Date to reflect changes in the
value of the deemed investments thereof and credits, debits and distributions
with respect to such Deferral Account since such preceding Valuation Date.

Statement of Account.

The Administrative Committee shall distribute to each Participant annual or more
frequent statements of his Deferral Account, in such form as the Administrative
Committee deems desirable, setting forth the balance to the credit of such
Participant in his Deferral Account as of the end of the most recent Valuation
Date.


BENEFITS

Time of Payment of Account.

Except as provided in Sections 7.02, 7.03 and 7.04, the Company shall pay or
begin paying (i) a Director (or in the event of the Director's death, the
Director's Beneficiary) the balance of the Director's Deferral Account or
Deferral Subaccount, on the earlier of (a) the Director's Separation from
Service (except that in the case of a Specified Employee payment shall not be
made before the earlier of the date that is six (6) months after the date of
Separation from Service or the Director's death as provided in Section 7.04),
(b) the Initial Payment Date (if the Director so elected in the applicable
Participation Agreement) or (c) the date of a Change in Control of the Company
(if the Director so elected in the applicable Participation Agreement) and (ii)
an Eligible Employee (or in the event of the Eligible Employee's death, the
Eligible Employee's Beneficiary) the balance of the Eligible Employee's Deferral
Account or Deferral Subaccount, on the earlier of (x) the Eligible Employee's
Separation from Service (except that in the case of a Specified Employee payment
shall not be made before the earlier of the date that is six (6) months after
the date of Separation from Service or the Eligible Employee's death) or (y) the
date of a Change in Control of the Company (if the Eligible Employee so elected
in the applicable Participation Agreement).

Subsequent Deferral Elections.

With the consent of the Administrative Committee and prior to payment of a
Participant's Deferral Account or Deferral Subaccount, a Participant may make a
one-time election to (i) extend the time for payment (a "Subsequent Deferral
Election") for all or a portion of a Deferral Account or a Deferral Subaccount
to a specified future date (the "Subsequent Payment Date") and/or (ii) change
the form of such payment. A Participant may make a Subsequent Deferral Election
to change the form in which payments are to be made and may choose between a
lump sum or annual installments (made over a five or 10 year-period). For a
Subsequent Deferral Election to be effective, (i) the Administrative Committee
must receive the Subsequent Deferral Election at least 12 months prior to any
Initial Payment Date, (ii) the election must not take effect until at least 12
months after the date on which the Administrative Committee receives the
Subsequent Deferral Election and (iii) the Subsequent Deferral Election must
extend the first payment that would have been made (other than pursuant to death
or an Unforeseeable Emergency) for a period of not less than five years from the
date such payment otherwise would be made. Except as provided in Section 7.03,
if a Participant makes a Subsequent Deferral Election, then the Company shall
pay or begin paying the Participant (or in the event of the Participant's death,
the Participant's Beneficiary) the balance of the Participant's Deferral Account
or Deferral Subaccount, on the earlier of (i) the Participant's death, (ii) the
Subsequent Payment Date (which must be more than five years after any Initial
Payment Date), (iii) in the event of a Separation from Service, the later of the
Separation from Service or five years from the date the payment would have been
made in absence of the Subsequent Deferral Election (except as provided in
Section 7.04) or (iv) in the event of a Change in Control, the later of the
Change in Control or five years from the date the payment would have been made
in absence of the Subsequent Deferral Election, provided that the Participant
elected to receive payment on a Change in Control in the applicable
Participation Agreement (in the case of a Delayed Deferral the payment may be
made on the Change in Control without the five-year wait necessary in all other
cases).

Unforeseeable Emergency.

Notwithstanding the provisions of any Participation Agreement, a Participant may
receive early payment of all or part of the balance in his Deferral Account in
the event of an Unforeseeable Emergency, in accordance with this Section 7.03. A
distribution pursuant to this Section 7.03 may only include amounts necessary to
satisfy the Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the payment, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise, or by liquidation of the Participant's
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship) or by the cessation of any deferrals by the
Participant under other nonqualified compensation plans of the Company or any
Affiliates. An application for an early payment under this Section 7.03 shall be
made to the Administrative Committee in such form and in accordance with such
procedures as the Administrative Committee shall determine from time to time.
The Administrative Committee in its sole and absolute discretion will determine
whether and in what amount a distribution will be permitted pursuant to this
Section 7.03, except that any distribution in the event of an Unforeseeable
Emergency shall be made in one lump sum.

Specified Employee.

If at any time when the Company has any stock publicly traded on an established
securities market or otherwise, a Specified Employee would be entitled to a
distribution under this Plan upon a Separation from Service, then (i) in the
case of a lump sum payment, the payment shall be made in a lump sum on the date
which is six months after the date of Separation from Service (or, if earlier,
the date of death of the Specified Employee) and (ii) in the case of installment
payments, the first installment will be made in a lump sum on the date which is
six months after the date of Separation from Service (or, if earlier, the date
of death of the Specified Employee) and all other installments shall not be
delayed and shall be paid at the times otherwise specified notwithstanding the
six (6)-month delay on the first installment.

Manner of Payment.

After the end of the Deferral Period for a Deferral Account (or if a Deferral
Account consists of various Deferral Subaccounts, after the end of the Deferral
Period with respect to a Deferral Subaccount), the Company shall pay or begin
paying the Participant (or in the event of the Participant's death, the
Participant's Beneficiary) the balance of the Participant's Deferral Account or
Deferral Subaccount, as applicable, in the form of payment the Participant
elected in the applicable Participation Agreement, except as otherwise set forth
herein. If the Participant elected to receive payment of his Deferral Account or
Deferral Subaccount, as applicable, in a lump sum, then no later than 30 days
after the end of the Deferral Period, the Company shall pay the Participant (or
his Beneficiary) the balance in such Deferral Account or Deferral Subaccount, as
applicable, determined as of the most recent Valuation Date preceding the
payment date. If the Participant elected to receive payment of his Deferral
Account or Deferral Subaccount, as applicable, in installments, the Company
shall make annual payments from such Deferral Account or Deferral Subaccount, as
applicable, each of which shall consist of an amount equal to (a) the balance of
such Deferral Account or Deferral Subaccount, as applicable, determined as of
the most recent Valuation Date preceding the payment date multiplied by (b) a
fraction, the numerator of which is one and the denominator of which is the
number of remaining installments (including the installment being paid). The
first such installment shall be paid no later than 30 days after the end of the
Deferral Period and each subsequent installment shall be paid on or about the
annual anniversary of such end of the Deferral Period. If the Plan otherwise
requires that the Participant's Deferral Account or Deferral Subaccount, as
applicable, be paid in a lump sum, then as of the time specified in the Plan,
the Company shall pay the Participant (or his Beneficiary) the balance in such
Deferral Account or Deferral Subaccount, as applicable, determined as of the
most recent Valuation Date preceding the payment date.

Form of Payment.

The Company shall pay the Participant's Deferral Account or Deferral Subaccount,
as applicable, only in shares of Common Stock; provided, however, for Awards
other than Stock Awards and Performance Stock Awards that are Deferred Stock
Benefits, if in connection with such payment an insufficient number of shares of
Common Stock are reserved for issuance under the relevant plan specified in
Section 6.02, then to the extent shares are not available for payment, any
remainder shall be paid in cash based on the Fair Market Value of the shares of
Common Stock that would have been paid if sufficient shares were available. If
at any time there are not sufficient shares of Common Stock reserved under the
Director Equity Plan, the Stock Incentive Plan, the 2006 Equity and Cash
Incentive Plan or another plan for the applicable Deferred Stock Benefits, the
payments of shares of Common Stock to be made under the Plan at such time shall
be proportionately adjusted only for Awards other than Stock Awards or
Performance Stock Awards that are Deferred Stock Benefits.

Securities Laws.

Notwithstanding any other provision of this Plan, the Administrative Committee
may adopt such procedures as it determines to be necessary to ensure that with
respect to any Participant who is actually or potentially subject to Section
16(b) of the Exchange Act, the crediting of Phantom Share Units to his or her
Deferral Account or Deferral Subaccount, as applicable, is not deemed to be a
non-exempt purchase, or the distribution of Phantom Stock Units and ultimately
shares of Common Stock is not deemed to be a non-exempt sale, for purposes of
such Section 16(b).

Withholding of Taxes.

Notwithstanding any other provision of this Plan, the Company shall withhold
from payments made hereunder or obtain from the Participant any amounts
applicable law requires to be withheld. Additionally, to the extent that the
Company is required to withhold any income taxes, employment taxes (such as
without limitation Social Security and Medicare taxes) or other amounts from any
Deferred Amount pursuant to any state, federal or local law, such amounts may be
taken out of other compensation or amounts eligible to be paid to the
Participant that are not deferred under the Plan and the Participant shall be
required to pay to the Administrative Committee in cash any other amounts that
may be owed. Notwithstanding the foregoing, the Administrative Committee in its
discretion and provided applicable law permits may allow a Participant to pay
all or part of any applicable withholding taxes (i) by surrendering shares of
Common Stock that the Participant has owned for at least six months (but only
for the minimum required withholding), (ii) by means of a cashless exercise
through a broker, (iii) by any other medium of payment as the Administrative
Committee in its discretion shall authorize, or (iv) by any combination of the
aforementioned methods of payment. If Common Stock is used to pay all or part of
such withholding, the sum of cash and cash equivalents and other payments and
the Fair Market Value of the Common Stock surrendered must not be less than the
applicable withholding amounts.


BENEFICIARY DESIGNATION

Beneficiary Designation.

Each Participant shall have the right, at any time, to designate any person,
persons or entity as his Beneficiary or Beneficiaries. A Beneficiary designation
shall be made, and may be amended, by the Participant by filing a written
designation with the Administrative Committee on such form and in accordance
with such procedures as the Administrative Committee shall establish from time
to time.

No Beneficiary Designation.

If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant, then the Participant's
Beneficiary shall be deemed to be the first of the following who survives the
Participant: the Participant's spouse (the person legally married to the
Participant when the Participant dies), then the Participant's children
(including adopted children) in equal shares and then the Participant's estate;
provided, however, that if any amounts would be paid to a child of the
Participant that is under the age of 18, then such amounts shall be paid into a
trust for the benefit of such child.


AMENDMENT AND TERMINATION OF PLAN

Amendment.

The Board may at any time amend this Plan in whole or in part, provided,
however, that no amendment shall be effective to decrease the balance in any
Deferral Account as accrued at the time of such amendment nor shall any
amendment otherwise have a retroactive effect unless such amendment is necessary
for the Plan to be in compliance with Section 409A of the Code so as to assure
the continued deferred taxation of amounts under the Plan until payment thereof.

Company's Right to Terminate.

The Board may at any time terminate the Plan with respect to future
Participation Agreements. The Board also may terminate the Plan: (i) within 12
months of a corporate dissolution of the Company taxed under Section 331 of the
Code, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
503(b)(1)(A), provided that the amounts deferred under the Plan are paid to the
Participants at the later of the calendar year in which the Plan termination
occurs, the first calendar year in which the payment is administratively
practicable or the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture, (ii) within the 30 days preceding or the 12
months following a Change in Control, provided that all substantially similar
arrangements sponsored by the Company and its Affiliates are terminated, so that
the Participant and all participants under substantially similar arrangements
are paid within 12 months of the date of termination of the arrangements and
(iii) at any time so long as: (a) the Board terminates all other arrangements of
the Company and its Affiliates that are treated as account balance plans as
defined in Treasury Regulation Section 31.3121(v)(2)-1(c)(1)(ii)(A) (other than
certain separation pay arrangements), (b) no payments other than payments that
would be payable under the terms of the arrangements if the termination had not
occurred are made within 12 months of the termination of the arrangements, (c)
all payments are made within 24 months of the termination of the arrangements,
(d) neither the Company nor its Affiliates adopt a new arrangement that would be
treated as account balance plan as defined in Treasury Regulation Section
31.3121(v)(2)-1(c)(1)(ii)(A) (other than certain separation pay arrangements)
and (e) the Company and its Affiliates satisfy such other events and conditions
as the Commissioner of the Internal Revenue Service may prescribe. This Section
is intended to satisfy the Plan termination rules of Treasury Regulation Section
1.409A-3(h)(2)(viii) and shall be interpreted accordingly.


MISCELLANEOUS

Unfunded Plan.

This Plan is maintained primarily for the purpose of providing deferred
compensation for Directors and Eligible Employees. It is the intention of the
parties that the Plan be unfunded. Participants have the status of general
unsecured creditors of the Company and the Plan constitutes a mere promise by
the Company to make benefit payments in the future. All payments pursuant to the
Plan shall be made from the general funds of the Company, and no special or
separate fund shall be established or other segregation of assets made to assure
payment. No Participant or other person shall have under any circumstances any
interest in any particular property or assets of the Company as a result of
participating in the Plan. Notwithstanding the foregoing, the Company may (but
shall not be obligated to) create one or more grantor trusts, the assets of
which shall be subject to the claims of the Company's creditors, to assist it in
accumulating funds to pay its obligations under the Plan; provided, however,
that at no time shall the assets of such trust be located outside of the United
States.

Nonassignability.

Except as specifically set forth in the Plan with respect to the designation of
Beneficiaries, a Participant's rights to benefit payments under the Plan are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment by creditors of the Participant
or his Beneficiary.

Compliance with Code Section 409A.



This Plan is intended to comply with the applicable requirements of Section 409A
of the Code and shall be construed and interpreted in accordance therewith. The
Company may at any time amend, suspend or terminate this Plan, or any payments
to be made hereunder, as necessary to be in compliance with Code Section 409A.
Notwithstanding the preceding, the Company shall not be liable to any
Participant or any other person if the Internal Revenue Service or any court or
other authority having jurisdiction over such matter determines for any reason
that any payments under this Plan are subject to taxes, penalties or interest as
a result of failing to comply with Code Section 409A.



Validity and Severability.

The invalidity or unenforceability of any provision of this Plan shall not
affect the validity or enforceability of any other provision of this Plan, which
shall remain in full force and effect, and any invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

Governing Law.

The validity, interpretation, construction and performance of this Plan shall in
all respects be governed by the laws of the State of Delaware, without reference
to principles of conflict of law, except to the extent preempted by federal law.

Continued Service.

This Plan does not impose on the Participant or the Company or any Affiliate any
obligation for the Participant to remain a Director or Eligible Employee of the
Company or any Affiliate or change the status of the Participant's service on
the Board or employment status or the policies of the Company or any Affiliate
regarding service on the Board or employment.

Underlying Incentive Plans and Programs.

Nothing in this Plan shall prevent the Company from modifying, amending or
terminating the incentive plans and programs in which the Participant is
involved pursuant to which Awards are earned and deferred under this Plan.

Notices.

Notices and elections under this Plan must be in writing or electronic form. A
notice or election is deemed delivered if it is delivered personally or it is
mailed by registered or certified mail. Notices to a Participant shall be
delivered to the Participant at his last known address. Notices and elections to
the Company shall be delivered to the Company at EarthLink, Inc., 1375 Peachtree
Street, N.W., Level A, Atlanta, Georgia 30309, Attention: General Counsel.

Waiver.

The waiver of a breach of any provision in this Plan does not operate as and may
not be construed as a waiver of any later breach.

Binding Nature.

The Plan shall be binding upon the Company and its successors and assigns and
upon a Participant, his Beneficiary and either of their assigns, heirs or
executors.



APPENDIX A

Basic Information

Name of Plan: EarthLink, Inc. Deferred Compensation Plan for Directors and
Certain Key Employees

Plan Sponsor: EarthLink, Inc.

1375 Peachtree Street

Atlanta, Georgia 30309

404-815-0770

Plan Sponsor

Identification

Number: 58-2511877

Internal

Revenue Service

Plan Number: 002

Type of Plan: Deferred compensation plan.

Type of

Administration: The Plan Sponsor also serves as the Plan Administrator that
administers the deferred compensation plan.

Administrator: EarthLink, Inc.

1375 Peachtree Street

Atlanta, Georgia 30309

404-815-0770

Plan Year: Calendar Year

Funding: The deferred compensation plan is unfunded and all payments under the
plan shall be made from the general assets of the Company.

Agent for

Service of

Legal Process: EarthLink, Inc.

1375 Peachtree Street

Atlanta, Georgia 30309

404-815-0770



In addition, service of legal process may be made upon the Plan Administrator.

